                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

          Ronald McClary,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:18-cv-00130-MR
                                       )
                 vs.                   )
                                       )
          Annette Downey,              )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 28, 2020 Order.

                                               December 28, 2020




         Case 5:18-cv-00130-MR Document 44 Filed 12/28/20 Page 1 of 1
